FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



XIANDONG SUN,                                    No. 09-70764

               Petitioner,                       Agency No. A099-455-563

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Xiandong Sun, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the new standards governing adverse

credibility determinations created by the REAL ID Act, Shrestha v. Holder, 590

F.3d 1034, 1039-40 (9th Cir. 2010), and we review de novo claims of due process

violations, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny the

petition for review.

      Substantial evidence supports the IJ’s adverse credibility determination

because Sun’s testimony and declaration stated that his father’s death was partly

attributable to stress caused by Sun’s arrest and detention, but Sun’s application

indicated that his father was alive in China, and Sun failed to explain the

discrepancy. See Shrestha, 590 F.3d at 1048 (adverse credibility finding

reasonable under the totality of the circumstances). In the absence of credible

testimony, Sun’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Sun’s CAT claim is based on the same testimony found to be not

credible, and he points to no other evidence that shows it is more likely than not he

would be tortured if returned to China, his CAT claim also fails. See id. at

1156-57.




                                          2                                    09-70764
      Finally, because Sun was given a full and fair hearing on his claims and a

reasonable opportunity to present evidence, we reject his due process claims. See

Rivera v. Mukasey, 508 F.3d 1271, 1276 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                         3                                   09-70764